            Case 19-40340-KKS         Doc 64     Filed 03/13/20     Page 1 of 3




                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF FLORIDA

In Re:

         ROBIN JAY SMITH                              Case Number: 19-40340-KKS

Debtor.                                               Chapter 13


     NOTICE OF INTENT TO CONFIRM FIRST AMENDED CHP 13 PLAN

        PLEASE TAKE NOTICE that the undersigned has filed an Amended Plan [Doc.
60] in the above styled proceedings.

                             NOTICE OF OPPORTUNITY TO
                              OBJECT AND FOR HEARING

         Pursuant to Local Rule 2002-2, the Court will consider the relief requested in
 this paper without further notice or hearing unless a party in interest files an objection
 within twenty-one (21) days from the date set forth on the proof of service plus an
 additional three days for service if any party was served by U.S. Mail, or such other
 period as may be specified in Fed. R. Bankr. P. 9006(f).

         If you object to the relief requested in this paper, you must file your objection
 with the Clerk of the Court at 110 E. Park Avenue, Tallahassee, FL 32301, and serve a
 copy on the movant’s attorney, Leighanne Boone, 207 W, Park Ave, Suite A,
 Tallahassee, FL 32301, and any other appropriate person within the time allowed. If you
 file and serve a response within the time permitted, the Court will either schedule and
 notify you of a hearing or consider the response and grant or deny the relief requested
 without a hearing.

         If you do not file an objection within the time permitted, the Court will consider
 that you do not oppose the granting of the relief requested in the paper, and will proceed
 to consider the paper without further notice or hearing, and may grant the relief
 requested.

         Respectfully submitted by:
                                               /s/Leighanne Boone
                                               Leighanne Boone, Esq
                                               Bar No: 107308
                                               The Boone Law Firm, PA
                                               207 W. Park Ave., Suite A
                                               Tallahassee, FL 32301
                                               (850) 895-1437
                                               LBoone@TheBooneLawFirm.com
          Case 19-40340-KKS         Doc 64     Filed 03/13/20     Page 2 of 3




                                 Certificate of Service
       I, Leighanne Boone, hereby certify that a true and correct copy of the this
document was served on the following in the manner stated below:

1. via the CM-ECF upon:

       John Blair Boyd on behalf of Creditor Florida State University Credit Union
       bk@svllaw.com, blairb@svllaw.com

       Kevin A. Forsthoefel on behalf of Creditor Capital City Bank
       kforsthoefel@ausley.com, kreffitt@ausley.com

       Leigh D. Hart
       ldhdock@earthlink.net, ldhtre@earthlink.net;ldhadmin@earthlink.net

       United States Trustee
       USTPRegion21.TL.ECF@usdoj.gov

       Jason A. Weber on behalf of Creditor PennyMac Loan Services, LLC
       jweber@sirote.com, aravix@sirote.com

2. via US Mail upon:

PRA Receivables                  CCC of NY                        Po Box 118288
Management, LLC                  60 Minuteman Rd                  Carrollton, TX 75011
PO Box 41021                     Andover, MA 01810
Norfolk, VA 23541                                                 Diversified Consultants,
                                 Citibank/Best Buy               Inc.
Avant                            Attn: Bankruptcy                 Attn: Bankruptcy
Attn: Bankruptcy                 Po Box 790441                    Po Box 551268
Po Box 9183380                   St. Louis, MO 63179              Jacksonville, FL 32255
Chicago, IL 60691
                                 Comenity Capital/Zales           Envision Credit Union
 Caine & Weiner                  Attn: Bankrutptcy Dept           440 N Monroe Street
 PO Box 55848                    Po Box 18215                     Tallahassee, FL 32301
 Sherman Oaks, CA                Columbus, OH 43218
91413                                                             Fingerhut
                                Credit First National             Attn: Bankruptcy
 Capital One                    Association                       Po Box 1250
 Attn: Bankruptcy               Attn: Bankruptcy                  Saint Cloud, MN 56395
 Po Box 30285                   Po Box 81315
 Salt Lake City, UT             Cleveland, OH 44181               Kohls/Capital One
84130                                                             Kohls Credit
                                 Credit Management, LP            Po Box 3120
                                 Attn: Bankruptcy                 Milwaukee, WI 53201
           Case 19-40340-KKS          Doc 64     Filed 03/13/20     Page 3 of 3




LVNV                                                                Sunbelt Credit
Funding/Resurgent                Northwest FCU                      Attn: Bankruptcy
Capital                          Attn: Bankruptcy                   208 E. Main St.
Attn: Bankruptcy                 Po Box 1229                        Spartanburg, SC 28306
Po Box 10497                     Herndon, VA 20172
Greenville, SC 29603                                               Synchrony Bank/ JC
                                  South Shore Bank                 Penneys & Walmart
Midland Funding                   Po Box 77404                     Attn: Bankruptcy
2365 Northside Dr                 Ewing, NJ 08628                  Po Box 956060
Ste 300                                                            Orlando, FL 32896
San Diego, CA 92108


I declare under penalty of perjury that the foregoing is true and correct.

                                                      /s/ Leighanne Boone
                                                      Leighanne Boone, Esq
